                                          Case 5:18-cv-05619-BLF Document 171 Filed 07/20/21 Page 1 of 7




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IN RE PERSONALWEB                               Case No. 18-md-02834-BLF
                                         TECHNOLOGIES, LLC ET AL. PATENT
                                   8     LITIGATION.                                     Case No. 5:18-cv-00767-BLF

                                   9                                                     Case No. 5:18-cv-05619-BLF
                                  10
                                                                                         ORDER ON (1) MOTION OF
                                  11                                                     AMAZON.COM, INC., AMAZON WEB
                                                                                         SERVICES, INC., AND TWITCH
                                  12                                                     INTERACTIVE, INC. TO COMPEL
Northern District of California
 United States District Court




                                                                                         COMPLIANCE WITH COURT ORDER
                                  13     AMAZON.COM, INC. and AMAZON                     AND (2) JOINT DISCOVERY LETTER
                                         WEB SERVICES, INC.,                             BRIEF RE DISCOVERY IN AID OF
                                  14                                                     EXECUTION OF JUDGMENT
                                                       Plaintiffs,
                                  15                                                     Re: Dkt. Nos. 687, 689
                                                 v.
                                  16
                                         PERSONALWEB TECHNOLOGIES, LLC
                                  17     and LEVEL 3 COMMUNICATIONS, LLC,
                                  18                 Defendants.
                                         PERSONALWEB TECHNOLOGIES, LLC
                                  19
                                         and LEVEL 3 COMMUNICATIONS, LLC,
                                  20                   Plaintiffs,
                                  21             v.
                                  22
                                         TWITCH INTERACTIVE, INC.,
                                  23                   Defendant.
                                  24          Before the Court are: (1) the motion of Amazon.com, Inc., Amazon Web Services, Inc.,
                                  25   and Twitch Interactive, Inc. (collectively, “Amazon”) seeking to compel compliance with Judge
                                  26   Freeman’s April 27, 2021 order requiring PersonalWeb Technologies, LLC to furnish information
                                  27   in connection with Amazon’s attempt to enforce the judgment entered by the Court and requesting
                                  28
                                            Case 5:18-cv-05619-BLF Document 171 Filed 07/20/21 Page 2 of 7




                                   1   leave to file a motion for sanctions (Dkt. 687 – the “Motion”); and (2) the Parties’ joint discovery

                                   2   letter brief regarding PersonalWeb’s failure to respond to interrogatories and requests for

                                   3   production served by Amazon in connection with enforcement of the judgment (Dkt. 689 – the

                                   4   “Letter Brief”). The Motion was referred to the undersigned by Judge Freeman. Dkt. 690. The

                                   5   Court held a hearing on the Motion and the Letter Brief on July 20, 2021. Todd Gregorian

                                   6   appeared as counsel on behalf of Amazon; Jeffrey Gersh and Michael Sherman appeared as

                                   7   counsel of record for PersonalWeb.

                                   8           Having carefully reviewed the Motion, the Letter Brief, the case file, and relevant legal

                                   9   authorities, the Court finds that PersonalWeb has waived its objections to post-judgment discovery

                                  10   served by Amazon and ORDERS that within 10 days of the date of this order, PersonalWeb must

                                  11   comply with the April 27, 2021 Order, respond fully and without objection to Amazon’s

                                  12   interrogatories and requests for production, and produce all requested documents.
Northern District of California
 United States District Court




                                  13   I.      RELEVANT BACKGROUND
                                  14           On October 28, 2020, the Court entered judgment against PersonalWeb. Dkt. 643.

                                  15   Following entry of judgment, the Court issued an order awarding Amazon attorney fees and costs

                                  16   for work pre-dating February 2020. Dkt. 648. The Court later awarded Amazon additional

                                  17   attorney fees and costs for expenses incurred between February 2020 and February 2021. Dkt.

                                  18   656.1

                                  19           On April 19, 2021, after both attorney fees awards were issued, Amazon served

                                  20   interrogatories and requests for production seeking information about PersonalWeb’s assets in aid

                                  21   of enforcement of the judgment against PersonalWeb. Dkt. 661-1¶ 3. In the same timeframe,

                                  22   Amazon’s counsel made informal requests asking PersonalWeb’s counsel to identify bank and

                                  23   financial accounts for enforcement purposes. Id. On April 26, 2021, Amazon filed an ex parte

                                  24   application for an order requiring PersonalWeb to appear for a judgment debtor’s examination.

                                  25   Dkt. 661-662.

                                  26           On April 27, Judge Freeman issued an order on Amazon’s ex parte application, which

                                  27
                                       1
                                  28     The Court has indicated an intention to enter an amended judgment that incorporates the attorney
                                       fees and costs award along with the terms of the original judgment. Dkt. 702.
                                                                                         2
                                          Case 5:18-cv-05619-BLF Document 171 Filed 07/20/21 Page 3 of 7




                                   1   stated as follows:

                                   2
                                          •   PersonalWeb shall appear for a debtor’s examination before this Court, located at 280
                                   3
                                              South 1st Street, San Jose, CA 95113 at the time and date specified in the Order to Appear
                                   4          for Examination;
                                          •   PersonalWeb shall provide Amazon bank or financial accounts within PersonalWeb’s
                                   5          possession, including current balances, by May 7, 2021; and
                                          •   PersonalWeb shall produce documents responsive to Amazon’s First Set of Requests for
                                   6          Production of Documents Pursuant to FRCP 69 and CCP § 708.030 no later than 30 days
                                   7          from the date of this Order.

                                   8
                                       Dkt. 664 (the “April 27 Order”). On the same date, Judge Freeman signed and issued an order on
                                   9
                                       California Judicial Council Form AT-138/EJ-125 requiring PersonalWeb to appear for a judgment
                                  10
                                       debtor’s examination. Dkt. 665 (the “Form Order”).
                                  11
                                              On May 13, 2021, Judge Freeman held a Case Management Conference (“CMC”).
                                  12
Northern District of California




                                       Among the topics discussed at the CMC were whether PersonalWeb could be compelled to appear
 United States District Court




                                  13
                                       for a judgment debtor’s examination in this District and whether the post-judgment written
                                  14
                                       discovery had been properly served. Dkt. 686 (CMC Transcript) at 15-16, 18-19. Judge Freeman
                                  15
                                       indicated that the post-judgment written discovery issues should be raised with the undersigned
                                  16
                                       Magistrate Judge. Id. at 19. Following the Case Management Conference, Judge Freeman issued
                                  17
                                       an order vacating the Form Order requiring a judgment debtor’s examination at Dkt. 665.
                                  18
                                       Dkt.675.
                                  19
                                              On May 21, 2021, Amazon filed the Motion now before the Court, which seeks to compel
                                  20
                                       compliance with the April 27 Order and which Judge Freeman referred to the undersigned. Dkt.
                                  21
                                       687, 690. Specifically, the Motion seeks to compel PersonalWeb to provide the bank or financial
                                  22
                                       account information informally requested by Amazon, which Judge Freeman ordered to be
                                  23
                                       provided in the April 27 Order. Dkt. 687-1. The Motion also asks for leave to file a motion for
                                  24
                                       sanctions. Id. PersonalWeb did not file an opposition to the Motion by the deadline or at any time
                                  25
                                       thereafter. See Dkt. 692. On June 1, 2021, the Parties jointly filed the Letter Brief, in which
                                  26
                                       Amazon asks the Court to compel PersonalWeb to respond to the interrogatories and document
                                  27
                                       requests served on April 19, 2021. Dkt. 689; 689-3.
                                  28
                                                                                         3
                                             Case 5:18-cv-05619-BLF Document 171 Filed 07/20/21 Page 4 of 7




                                   1            Beginning on or around April 22, 2021, attorneys at the law firm that represented

                                   2   PersonalWeb in this case, Stubbs Alderton & Markiles (“SAM”), informed Amazon that they do

                                   3   not represent PersonalWeb in post-judgment proceedings in this case. See Dkt. 659-1. According

                                   4   to SAM, PersonalWeb is represented in post-judgment proceedings by attorney Ronald Richards.

                                   5   See Dkt. 689 at 3. On June 25, 2021, Judge Freeman conditionally granted SAM’s motion to

                                   6   withdraw, stating that “SAM may withdraw upon notice of appearance by Ronald Richards,

                                   7   PersonalWeb’s counsel for post-judgment matters.” Dkt. 694. Mr. Richards has not filed an

                                   8   appearance in this case, nor did he participate in the hearing. Accordingly, SAM remains counsel

                                   9   of record for PersonalWeb.

                                  10   II.      DISCUSSION
                                  11            A.     Motion
                                  12            As discussed above, the April 27 Order requires PersonalWeb to (1) appear for a judgment
Northern District of California
 United States District Court




                                  13   debtor’s exam; (2) provide financial and bank account information; and (3) produce documents

                                  14   responsive to Amazon’s requests for production. Although Judge Freeman subsequently vacated

                                  15   the Form Order for a judgment debtor’s examination, she did not vacate the portions of the April

                                  16   27 Order that required PersonalWeb to provide information about its bank and financial accounts

                                  17   and to produce documents responsive to Amazon’s requests for production. PersonalWeb has not

                                  18   opposed the motion to compel it to comply with those portions of the April 27 Order.

                                  19   Accordingly, the Court GRANTS Amazon’s motion to compel PersonalWeb to comply with the

                                  20   April 27 Order.

                                  21            B.     Letter Brief
                                  22            In the Letter Brief, Amazon asks the Court to compel PersonalWeb to respond and produce

                                  23   documents in response to interrogatories and requests for production served on April 19, 2021.

                                  24   Dkt. 689. In its portion of the Letter Brief, SAM and PersonalWeb offer several reasons why

                                  25   PersonalWeb should not be compelled to respond to Amazon’s written discovery.2

                                  26
                                  27
                                       2
                                         Although SAM states in a portion of the Letter Brief entitled “SAM’s Position” that it has been
                                       “discharged by its client PersonalWeb for purposes of handling post judgment collection
                                  28   proceedings,” it also includes a section in the Letter Brief entitled “PersonalWeb’s Position,”
                                       stating that “SAM has been requested to inform the Court on behalf of PersonalWeb” of certain
                                                                                          4
                                          Case 5:18-cv-05619-BLF Document 171 Filed 07/20/21 Page 5 of 7




                                   1          First, SAM challenges the method by which the discovery was served—specifically,

                                   2   service of the discovery on SAM. SAM argues that Amazon’s discovery was “improperly served

                                   3   based on California law which requires personal service of such discovery on the judgment

                                   4   debtor.” Dkt. 689 at 3 (citing Cal. Code Civ. Proc. § 684.020 and Taghizadeh v. Azadi, 2003 WL

                                   5   504121, at *5 (Cal. Ct. App. Feb. 26, 2003)). SAM’s argument regarding the method of service

                                   6   ignores Federal Rule of Civil Procedure 69, which provides that, “[i]n aid of the judgment or

                                   7   execution, the judgment creditor … may obtain discovery from any person—including the

                                   8   judgment debtor—as provided in these rules or by the procedure of the state where the court is

                                   9   located.” Fed. R. Civ. Proc. 69(a)(2) (emphasis added). Accordingly, Amazon was not required

                                  10   to comply with California’s personal service rules; it could alternatively serve discovery as

                                  11   provided in the Federal Rules.

                                  12          In the Letter Brief, Amazon states that it “served the document requests on SAM through
Northern District of California
 United States District Court




                                  13   ECF in compliance with Rule 5(b)(1).” Dkt. 689 at 2. The meaning of this statement is unclear;

                                  14   neither the document requests nor interrogatories were filed on ECF so PersonalWeb did not

                                  15   receive service of them by that mechanism. In any event, the certificates of service on the

                                  16   interrogatories and requests for production indicate they were served by email on SAM. Dkt. 689-

                                  17   1 and 689-2. Rule 5(b)(2)(E) states that service can be effected by “sending [a paper] by other

                                  18   electronic means that the person consented to in writing.” Neither PersonalWeb nor SAM dispute

                                  19   that PersonalWeb gave consent to receive service electronically, and in fact SAM admits that it

                                  20   received the discovery requests and states that it sent them to PersonalWeb and Mr. Richards the

                                  21   same day SAM received it. Dkt. 689 at 4. Amazon states that it also served the discovery on Mr.

                                  22   Richards by certified mail and on PersonalWeb’s registered agent by personal delivery. Dkt. 673

                                  23   at 1; Dkt. 668; Dkt. 670. Therefore, the Court concludes that service of the discovery was proper.

                                  24          Second, SAM argues that it does not represent PersonalWeb on post-judgment matters,

                                  25   apparently in another effort to prove that service of the written discovery on SAM was ineffective.

                                  26   Dkt. 689 at 4. However, “[c]ounsel may not withdraw from an action until relieved by order of

                                  27

                                  28
                                       matters. Dkt. 689 at 3, 5.
                                                                                         5
                                          Case 5:18-cv-05619-BLF Document 171 Filed 07/20/21 Page 6 of 7




                                   1   Court after written notice has been given reasonably in advance to the client and to all other

                                   2   parties who have appeared in the case.” Civil Local Rule 11-5(a). Here, SAM’s motion to

                                   3   withdraw was granted on the condition that Mr. Richards make an appearance in this action on

                                   4   behalf of PersonalWeb, which he has not done. Moreover, this order conditionally granting the

                                   5   motion to withdraw was not entered until after the discovery at issue was served on SAM.

                                   6   Accordingly, Amazon properly served the written discovery on PersonalWeb by sending it to

                                   7   SAM on April 19, 2021. See Fed. R. Civ. Proc. 5(a)(1)(C) (requiring service of discovery papers

                                   8   on every party); Fed. R. Civ. Proc. 5(b)(1) (“If a party is represented by an attorney, service under

                                   9   this rule must be made on the attorney unless the court orders service on the party.”); see also

                                  10   Wordtech Sys., Inc. v. Integrated Network Solutions, Inc., No. CIV S-04-1971 MCE EFB, 2009

                                  11   WL 3126409, at *2 (E.D. Cal. Sep. 24, 2009) (“Because [the attorney who was served with post-

                                  12   judgment discovery] was attorney of record for [the judgment debtor] at the time the discovery
Northern District of California
 United States District Court




                                  13   was served on him, such service was proper and effective as to the defendant.”). This outcome is

                                  14   consistent with the principle that the record of representation must be clear for the benefit of both

                                  15   the Court and the litigants, and “[a] party represented by counsel includes a party who has counsel

                                  16   of record whether or not that counsel was in fact authorized to act for the party.” Wordtech, 2009

                                  17   WL 3126409, at *2 (internal quotation marks and citations omitted). Moreover, both Amazon and

                                  18   SAM state that they sent the discovery to Mr. Richards. Dkt. 668; Dkt. 673 at 1; Dkt. 689 at 4.

                                  19          Third, PersonalWeb argues that “at the time of the service of the document demand at

                                  20   issue, the case was already dismissed and closed” and thus “[t]he proper enforcement mechanisms

                                  21   against an out of state judgment debtor are controlled by California law.” Dkt. 689 at 5.

                                  22   PersonalWeb offers no citation to legal authority for this proposition, which in any event is

                                  23   without merit. Rule 69(a)(2) expressly contemplates post-judgment discovery proceedings.

                                  24   Moreover, “[a]fter entering a judgment, a district court retains ancillary jurisdiction to ensure the

                                  25   judgment’s execution.” First Tech. Capital, Inc. v. Airborne, Inc., 380 F. Supp. 3d 217, 220

                                  26   (W.D.N.Y. 2019) (citations omitted). “Put simply, the fact that a case has been closed or

                                  27   terminated is not an obstacle to postjudgment discovery.” Id. (internal quotation marks and

                                  28   citation omitted).
                                                                                          6
                                          Case 5:18-cv-05619-BLF Document 171 Filed 07/20/21 Page 7 of 7




                                   1          Accordingly, the Court finds that the interrogatories and requests for production were

                                   2   properly served on PersonalWeb. PersonalWeb failed to respond by the deadline and therefore

                                   3   has waived its objections. See Fed. R. Civ. Proc. 33(b)(4); Richmark Corp. v. Timber Falling

                                   4   Consultants, 959 F.3d 1468, 1473 (9th Cir. 1992); Davis v. Fendler, 650 F.2d 1154, 1160 (9th Cir.

                                   5   1981). The Court therefore ORDERS PersonalWeb to respond without objection to the

                                   6   interrogatories and requests for production and to produce documents in response to the requests

                                   7   for production.

                                   8          C.         SANCTIONS
                                   9          Amazon’s request for sanctions is DENIED WITHOUT PREJUDICE. Amazon may

                                  10   file a motion for sanctions if PersonalWeb does not provide the information, documents, and

                                  11   discovery responses as required under this order.

                                  12   III.   CONCLUSION
Northern District of California
 United States District Court




                                  13          For the reasons discussed, the Court ORDERS that within 10 days of the date of this

                                  14   order, PersonalWeb must (1) provide the bank and financial account information and documents

                                  15   required under the April 27 Order,(2) respond without objection to the interrogatories and requests

                                  16   for production served on April 19, 2021, and (3) produce all documents requested in the requests

                                  17   for production.

                                  18          SO ORDERED.

                                  19   Dated: July 20, 2021

                                  20

                                  21
                                                                                                   SUSAN VAN KEULEN
                                  22                                                               United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           7
